Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction

Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I, claim(s) 1-20, drawn to a method of diagnosing, prognosing, and/or treatment monitoring of a disease, classified in C12N 2320/30..
Group II, claim(s) 21, drawn to a kit for the diagnosis and prognosis of a disease, classified in C12N 15/111.
The inventions are independent or distinct, each from the other because:
Inventions of groups I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the method can be practiced with agents that are not in the recited kit.  The claims are directed to a multitude of different miRNAs that are specific to different diseases.  To search for one of the groups would not necessarily return art against the other and therefore to search for more than one of the groups in the same application presents an undue search and corresponding examination burden.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species:

Claim 2: miR-125a-5p (SEQ ID 1), miR-300-3p (SEQ ID 2), miR-330-3p (SEQ ID 3), miR-466n-3p (SEQ ID 4), miR-501-5p (SEQ ID 5), miR-146a-5p (SEQ ID 6), miR-24-l-5p (SEQ ID 7), miR-1306-5p (SEQ ID 8), miR-744-5p (SEQ ID 9), miR-671-5p (SEQ ID 10), miR-134-5p (SEQ ID 11), miR-877-5p (SEQ ID 12), miR-23b-5p (SEQ ID 13), miR-669c-5p (SEQ ID 14), miR-29b-3p (SEQ ID 15), miR-195a-5p (SEQ ID 16), miR-151-5p (SEQ ID 17), miR-374c-3p (SEQ ID 18), miR-6539 (SEQ ID 19), miR-16-l-3p (SEQ ID 20), miR-6399 (SEQ ID 21), miR-6240 (SEQ ID 22), miR-23a-5p (SEQ ID 23), miR-92a-l-5p (SEQ ID 24), miR-219a-l-3p (SEQ ID 25), miR-128-l-5p (SEQ ID 26), miR-1949 (SEQ ID 27), miR-872-3p (SEQ ID 28), miR-582-3p (SEQ ID 29), miR-338-5p (SEQ ID 30), miR-379-5p (SEQ ID 31), miR-155-5p (SEQ ID 32), miR-450a-5p (SEQ ID 33), miR-100-5p (SEQ ID 34), miR-152-3p (SEQ ID 35), miR-222-3p (SEQ ID 36), let-7e (SEQ ID 37), miR-18b (SEQ ID 38), miR-19a (SEQ ID 39), miR-21b (SEQ ID 40), miR-26b (SEQ ID 41), miR-29b-l (SEQ ID 42), miR-30c-l (SEQ ID 43), miR-100 (SEQ ID 44), miR-130a (SEQ ID 45), miR-181c (SEQ ID 46), miR-297a-l (SEQ ID 47), miR-330 (SEQ ID 48), miR-342 (SEQ ID 49), miR-484 (SEQ ID 50), miR-669b (SEQ ID 51), miR-669e (SEQ ID 52), miR-708 (SEQ ID 53), miR-146b (SEQ ID 54), miR-188 (SEQ ID 55), miR-346 (SEQ ID 56), miR-466f-3 (SEQ ID 57), miR-541 (SEQ ID 58), miR-706 (SEQ ID 59), miR-712 (SEQ ID 60), miR-714 (SEQ ID 61), miR-1224 (SEQ ID 62), miR-10b (SEQ ID 63), mir-22 (SEQ ID 64), mir-23b(SEQ ID 65), mir-132(SEQ ID 66), mir-148b (SEQ ID 67), mir-154 (SEQ ID 68), mir-183 (SEQ ID 69), mir-337 (SEQ ID 70), mir-19b-l (SEQ ID 71), mir-30a (SEQ ID 72), mir-33 (SEQ ID 73), mir-99b (SEQ ID 74), mir-144 (SEQ ID 75), mir-151 (SEQ ID 76), mir-182 (SEQ ID 77), mir-223 (SEQ ID 78), mir-340 (SEQ ID 79), mir-374b (SEQ ID 80), mir-432 (SEQ ID 81), mir-1247 (SEQ ID 82), let-7a-2 (SEQ ID 83), mir-30b (SEQ ID 84), mir-103-2 (SEQ ID 85), mir-107 (SEQ ID 86), mir-142a (SEQ ID 87), mir-146a (SEQ ID 88), mir-374c (SEQ ID 89), mir-126b (SEQ ID 90), mir-134 (SEQ ID 91), mir-320 (SEQ ID 92), let-7a-l (SEQ ID 93), mir-34a (SEQ ID 94), mir-92b (SEQ ID 95), mir-211 (SEQ ID 96), let-7f-l (SEQ ID 97), mir-19b-2 (SEQ ID 98), mir-137 (SEQ ID 99), mir-155 (SEQ ID 100), mir-219b (SEQ ID 101), mir-338 (SEQ ID 102), mir-376c (SEQ ID 103), mir-379 (SEQ ID 104), mir-451a (SEQ ID 105), mir-494 (SEQ ID 106), mir-17 (SEQ ID 107), mir-20a (SEQ ID 108), let-7c-1 (SEQ ID 109), mir-20b (SEQ ID 110), mir-145a (SEQ ID 111), mir-186 (SEQ ID 112), mir-664 (SEQ ID 113), mir-122 (SEQ ID 114), mir-409 (SEQ ID 115), miR-199b (SEQ ID 116), mir-221 (SEQ ID 117), mir-296 (SEQ ID 118), mir-329 (SEQ ID 119), mir-382 (SEQ ID 120), mir-29c (SEQ ID 121), mir-128-1 (SEQ ID 122), mir-138-1 (SEQ ID 123), mir-218-1 (SEQ ID 124), mir-222 (SEQ ID 125), mir-344-1 (SEQ ID 126), mir-466b-2 (SEQ ID 127), mir-674 (SEQ ID 128), mir-207 (SEQ ID 129), mir-18a (SEQ ID 130), mir-448 (SEQ ID 131), mir-669c (SEQ ID 133), let-7d (SEQ ID 134), mir-30e (SEQ ID 135), mir-34b (SEQ ID 136), mir-98 (SEQ ID 137), mir-124-1 (SEQ ID 138), mir-181a-l (SEQ ID 139), mir-181b-l (SEQ ID 140), mir-181d (SEQ ID 141), mir-185 (SEQ ID 142), mir-187 (SEQ ID 143), mir-190a (SEQ ID 144), mir-191 (SEQ ID 145), mir-301a (SEQ ID 146), mir-325 (SEQ ID 147), mir-331 (SEQ ID 148), mir-345 (SEQ ID 149), mir-361 (SEQ ID 150), mir-380 (SEQ ID 151), mir-381 (SEQ ID 152), mir-450a-2 (SEQ ID 153), mir-497a (SEQ ID 246), mir-497b (SEQ ID 155), mir-505 (SEQ ID 156), mir-551b (SEQ ID 157), mir-742 (SEQ ID 158), mir-875 (SEQ ID 159), mir-935 (SEQ ID 160), mir-21a (SEQ ID 161), mir-24-2 (SEQ ID 162), mir-27b (SEQ ID 163), mir-31 (SEQ ID 164), mir-34c (SEQ ID 165), mir-129-1 (SEQ ID 166), mir-140 (SEQ ID 167), mir-142b (SEQ ID 168), mir-148a (SEQ ID 169), mir-152 (SEQ ID 170), mir-184 (SEQ ID 171), mir-199a-l (SEQ ID 172), mir-204 (SEQ ID 173), mir-212 (SEQ ID 174), mir-214 (SEQ ID 175), mir-375 (SEQ ID 176), mir-455 (SEQ ID 177), mir-711 (SEQ ID 178), mir-882 (SEQ ID 179), mir-192 (SEQ ID 180), mir-219a-l (SEQ ID 181), mir-383 (SEQ ID 182), mir-542 (SEQ ID 183), mir-700 (SEQ ID 184), mir-705 (SEQ ID 185), mir-762 (SEQ ID 186), mir-1901 (SEQ ID 187), mir-1928 (SEQ ID 188), mir-3474 (SEQ ID 189), mir-105 (SEQ ID 190), mir-141 (SEQ ID 191), mir-200c (SEQ ID 192), mir-201 (SEQ ID 193), mir-297b (SEQ ID 194), mir-302c (SEQ ID 195), mir-495 (SEQ ID 196), mir-670 (SEQ ID 197), mir-673 (SEQ ID 198), mir-1934 (SEQ ID 199), mir-129b (SEQ ID 200), mir-328 (SEQ ID 201), mir-487b (SEQ ID 202), let-7b (SEQ ID 203), mir-292b (SEQ ID 204), mir-125b-2 (SEQ ID 205), mir-365-1 (SEQ ID 206), mir-32 (SEQ ID 207), mir-125a (SEQ ID 208), mir-128-2 (SEQ ID 209), mir-135a-1 (SEQ ID 210), mir-139 (SEQ ID 211), mir-149 (SEQ ID 212), mir-181a-2 (SEQ ID 213), mir-326 (SEQ ID 214), mir-483 (SEQ ID 215), mir-491 (SEQ ID 216), let-7c (SEQ ID 217), mir-9-1 (SEQ ID 218), mir-15b (SEQ ID 219), mir-16-1 (SEQ ID 220), mir-21 (SEQ ID 221), mir-23a (SEQ ID 222), mir-24-1 (SEQ ID 223), mir-25 (SEQ ID 224), mir-27a (SEQ ID 225), mir-92a-l (SEQ ID 226), mir-93 (SEQ ID 227), mir-103a-l (SEQ ID 228), mir-106b (SEQ ID 229), mir-125b-l (SEQ ID 230), mir-150 (SEQ ID 231), mir-210 (SEQ ID 232), mir-718 (SEQ ID 233), mir-335 (SEQ ID 234), mir-297 (SEQ ID 235), mir-466 (SEQ ID 236), mir-151a (SEQ ID 237), mir-126 (SEQ ID 238), mir-320a (SEQ ID 239), mir-329-5p (SEQ ID 240), mir-497-5p (SEQ ID 241), mir-664a-5p (SEQ ID 242), mir-21-5p (SEQ ID 243), mir-142-5p (SEQ ID 244), mir-129-5p (SEQ ID 245), or mir-146b (SEQ ID 154).
Claim 1 is generic.  The patent office does not have the means to search and examine this large genus of sequences.  Applicant is required to elect a reasonable subset for the expression profile that are required in combination (up to 20 sequences).

Claim 3:  neurodegenerative disease.

Claims 4-20: Parkinson’s Disease (PD), Alzheimer’s Disease, ischemia, Tourette's Syndrome, neuropathic pain, autism, multiple sclerosis, Rett syndrome, Huntington’s Disease, epilepsy, glioblastoma, meningitis, traumatic brain injury, ALS, or depression.

Claims 4-20: various miRNA expression patterns.
Claim 1 is generic.

Applicant is required to elect one species of disease/disorder and one miRNA expression profile that is consistent with the election of the disease/disorder.  Applicant is required to set forth if claim 2 reads upon the election of the single miRNA expression profile elected from claims 4-20.

The species are independent or distinct because each miRNA has a different sequence of nucleotides and no common searchable core.  The activity of each is dependent to the specific sequence of nucleotides.  One cannot be substituted for the other with an expectation of identical activity.  Each of the miRNA expression profiles contain different sequences and are indicative of different diseases/disorders.  Applicant is required to elect one expression profile comprising up to 20 sequences. Each of the disorders/conditions have different etiologic considerations.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755.  The examiner can normally be reached on M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY H BOWMAN/Primary Examiner, Art Unit 1635